Exhibit 10.21

BILL OF SALE AND ASSIGNMENT

THIS BILL OF SALE AND ASSIGNMENT, effective July 1, 2011, is by SCORPIO SYSTEMS,
INC., a Florida corporation (the “Assignor”), to HOMEOWNERS CHOICE, INC., a
Florida corporation (the “Assignee”).

The Assignor and the Assignee have agreed to the purchase and sale of certain
software and intellectual property licensed by Assignor to Assignee under
Software License and Maintenance Agreement, dated November 1, 2007 (the “License
Contract”).

NOW THEREFORE, the Assignor, for consideration of $50,000, hereby makes the
following assignment, agreements, warranties and representations:

1. The Assignor hereby sells, grants, assigns, conveys, transfers and sets over
to the Assignee, its successors and assigns, all of its right, title and
interest in the License Contract and to the software described therein,
including Derivative Works, Licensed Software, Object Code and Source Code as
defined in the License Contract, but excluding any accrued and unpaid license
fees as of June 30, 2011.

2. This is an assignment of rights only, not an assignment of obligations. The
Assignee does not assume hereby any obligations, duties or liabilities of anyone
in connection with the properties assigned hereunder.

3. The Assignor hereby warrants and represents to the Assignee that the Assignor
owns and has good and valid title to the properties assigned hereunder; that the
Assignor has full right, power and authority to assign such properties; and that
such properties are subject to no liens, encumbrances or restrictions, except
for statutory liens for current taxes or assessments not yet due, and Assignor
has not granted any licensed to such properties to any other individual or
entity.

4. The properties are assigned “AS IS, WHERE IS.”

5. At any time, after the date of this Bill of Sale and Assignment, at the
Assignee’s request and without additional consideration, the Assignor will
execute and deliver any documents or instruments that the Assignee may
reasonably require in order to effectively convey and transfer good title and
put the Assignee in possession of the Assets.

6. This Assignment is binding upon the Assignor’s and the Assignee’s respective
assigns, successors, personal representatives, executors, devisees and heirs.



--------------------------------------------------------------------------------

7. The warranties and representations contained herein will survive the
execution of this Assignment and continue without limitation.

IN WITNESS WHEREOF, the Assignor has executed this Bill of Sale and Assignment
effective as of the date first set forth above.

 

SCORPIO SYSTEMS, INC.

/s/ Paresh Patel

Paresh Patel President

 

2